 XENONDiscotron Equipment Inc., d/b/a Xenon and AlbertW. Sayers, E. Scott Kramer, Curtis Brothers,and Theatrical Protective Union Local No. One,IATSE, AFL-CIO, CLC. Cases 2-CA-15969,2-CA-16002, 2-CA-16012, and 2-CA-16013June 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn February 14, 1980, Administrative LawJudge David L. Evans issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, DiscotronEquipment Inc., d/b/a/ Xenon, New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Chairman Fanning agrees that a bargaining order is appropriate as ofOctober 26, 1978, but does not agree with the Administrative Law Judgethat such an order would be required as of that date "even withoutdemand and refusal." See his separate opinion in Beasley Energy. Inc.. d/b/a Peaker Run Coal Company. Division #1, 228 NLRB 93 (1977), wherehe indicated that in the absence of a demand and refusal he would date abargaining order prospectively only.DECISIONDAVID L. EVANS, Administrative Law Judge: Thecharges in this case were filed against Discotron Equip-ment Inc., d/b/a Xenon, herein called Respondent orXenon, by Theatrical Protective Union Local No. One,IATSE, AFL-CIO, CLC, herein called the Union, andby individuals Albert W. Sayers, E. Scott Kramer, and250 NLRB No. 24Curtis Brothers. Sayers' charge was filed on November1, 1978,' Kramer's on November 2, Brothers' on Novem-ber 9, and the Union's on November 9 also. On Decem-ber 29, the Regional Director issued an order consolidat-ing cases and consolidated complaint and notice of hear-ing. The complaint alleges that Sayers, Kramer, andBrothers were discharged in violation of Section 8(a)(3)and (1), that employees were interrogated by agents ofRespondent in violation of Section 8(a)(1), and that Re-spondent has refused to bargain with the Union in viola-tion of Section 8(a)(5) of the National Labor RelationsAct, as amended, herein called the Act. Respondent dulyfiled an answer denying that it has engaged in any unfairlabor practices. A hearing in this proceeding was con-ducted before me in New York City on June 25-27,1979. Counsel for General Counsel and Respondent havefiled excellent post-hearing briefs which have been care-fully considered.Upon the entire record in the case, and from my ob-servation of the demeanor of the witnesses and the inher-ent probabilities and improbabilities of their testimony, Imake the following:FINDINGS AND CONCLUSIONS1. THE BUSINESS OF RESPONDENTRespondent is a New York corporation which oper-ates a discotheque in New York City. Respondent annu-ally derives gross revenues in excess of S500,000 fromthe operation of said discotheque and it annually pur-chases goods and materials valued in excess of S10,000directly or indirectly from suppliers outside the State ofNew York. The complaint alleges, the answer admits,and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICE ALLEGATIONSA. Operation of Respondent and BackgroundRespondent is operated by two chief officers, HowardStein and Pepo Vinnini. As Stein testified, and as essen-tially corroborated by all other witnesses at the hearing,a "discotheque" as the term has evolved is a place wherepeople dance to records. While several establishmentsthroughout the United Sates, and New York City in par-ticular, would meet this definition, all witnesses agreedthat there are only two New York City establishments ofXenon's ilk, itself and Studio 54. Xenon is located inwhat was once a theater and the dance floor is the stagewhich has been substantially extended. As well as anelaborate sound system which is operated by a profes-sional disc jockey, there is a sophisticated system oflights operated from a "light board," a laser beam light-' All dates herein are in 1978 unless otherwise specified.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing system, props (such as pinball machines) which de-scend from the superstructure of the theater, fog ma-chines to create atmosphere, and various other light-andsound-producing instrumentalities which are designed tocreate an atmosphere which is not found in any otherNew York nightclub or discotheque except Studio 54.The flyman (who operates the rope system of raising andlowering of props), disc jockey, and light board operatorare under the supervision of the technical director. (Thelaser beam operator is employed by an independent con-tractor.) Xenon is a 7-day-a-week operation which re-mains open until substantially all of the patrons leave,usually between 5 and 7 o'clock each morning. Eachevening's light, sight, and sound program is called a"show" and many of the technical aspects employed arethe same as, or similar to, the operations of live theater.Each show is designed to be different, so the technicalemployees usually arrive at 8 p.m. to arrange all decora-tions, props, and music which will be used during theevening. This activity is called "pre-set." During the dayand up to 10:30 p.m., the premises are frequently con-tracted for photography sessions, fashion shows, and pri-vate parties which also require pre-set.Stein and Vinnini at all times material herein were as-sisted by one Jeffrey Kiehl whom the complaint de-scribes as "executive assistant/office manager" andwhom Respondent admits to be a supervisor within themeaning of Section 2(11) of the Act. Employee CorrineHartman is classified as a production coordinator. Sheworks in the office at Xenon along with Kiehl where sheorders supplies for the technical operations and arrangesfor contracts to sublet the premises to business entitieswhich use them for private parties and photography ses-sions. She also is present for photography sessions or"shoots," and testified that she runs the lights and soundand all of the technical aspects of the shoots. The techni-cal director at all times material herein was DouglasMurray whom Respondent also admits to be a supervi-sor. Sayers was the light board operator; Brothers wasthe flyman; Kramer was a rigger and substitute flyman;and the disc jockey was Harvey (Tony) Smith. Thesefour employees were referred to as "technical employ-ees" throughout the hearing. An issue in this case is theperimeter of the authority of one Taylor Alonzo; specifi-cally, did he have supervisory authority over the techni-cal employees? Alonzo described himself as "generalmanager" of Xenon while all other individuals describehim as "manager" or "night manager." Alonzo's authori-ty will be discussed infra; however, it suffices to say atthis point that it is undisputed he was at all times materi-al herein the supervisor of the waiters, busboys, and bar-tenders, and a supervisor within the meaning of Section2(11) of the Act. There are about 60 employees em-ployed at Xenon.As the light board operator, Sayers, from a balconybooth, controlled the elaborate lighting effects positionedthroughout the facility. By operating the light board, akeyboard-type instrument, Sayers could change the den-sity, color, and direction of the lights to create a "mood"as the music was being played (at extremely highvolume) by Smith. At the time of the hearing dischargeeBrothers was a full-time flyman and he was usually as-sisted by either Supervisor Murray or substitute flyman,dischargee Kramer. The technical director, disc jockey,light board operator, and flyman coordinated their activi-ties by communications through headsets.At the hearing the parties stipulated that a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act is the following:All full-time and regular part-time production em-ployees, including pre-set technicians, lighting oper-ators, riggers-flymen operators, and sound techni-cian-disc jockeys employed by Respondent; exclud-ing all other employees such as bartenders, ticket-takers, waiters, busboys, doorman, coat room clerks,ladies' room attendants, office clerical employees,guards and all supervisors as defined in Section2(11) of the Act.The parties stipulated that, as of October 26, the onlyemployees in said unit were the three dischargees anddisc jockey Tony Smith.In regard to Brothers' discharge, a certain amount ofbackground is necessary. As discussed infra, employeeBrothers was discharged on November 4 for the statedreason that he refused a direct order by Alonzo to sweepthe stage of debris left from the pre-set which was con-ducted for that evening's performance. The GeneralCounsel contends that, given the following background,it was a virtual certainty that Brothers would refuse theorder which, given other circumstances discussed infra,demonstrates that the order itself was part of a "set-up"of Brothers in order to eliminate him because of hisunion activities.Brothers, Sayers, and Smith testified that none of thetechnical employees had been asked to sweep up afterthe pre-set before or after November 4. As discussedinfra, Mitchell and Ray Howell were hired on October26; they also testified that, in their experience as techni-cal employees, they were never asked to sweep thestage. Each of these five employees testified that sweep-ing after pre-set was performed only by the busboys.Alonzo testified that the busboys swept the stage afterpre-set "many times," but "it's not generally (their) jobto clean up after the technician crew ...I tell every-body pretty much what to do." I find that this testimonyby Alonzo was false in view of the consistent testimonyof the five technical employees who testified credibly onthe point and the failure of Murray and Stein to contra-dict any of the said testimony of the five technical em-ployees. This conclusion is fortified by the following un-contradicted testimony regarding a previous occasionwhen Brothers started sweeping the stage and anotheroccasion when Alonzo attempted to give orders toSayers, as well as denials by Murray that Alonzo hadany authority over himself or the technical crew.Brothers testified, without contradiction, that on oneof his first nights on the job he picked up a broom tostart sweeping after pre-set and Murray instructed him toput down the broom because that was the job of the bus-boys. Additionally, Sayers testified that in August he wasinstructed by Alonzo to remove some boxes of plasticsnow from the side of the stage and take them down-124 XENONstairs. Sayers testified that he replied, "Look, Taylor,you're not my boss, talk to Doug Murray." According toSayers, Alonzo became infuriated and stalked off to lookfor Murray. Murray was found and told of the refusal.According to Sayers, Murray told Sayers, in Alonzo'spresence, that he should go ahead and take the snowboxes and put them downstairs, "But I was also told byMr. Murray that he was in fact my supervisor and thathe told Taylor in front of me that only he gave orders tohis crew." Alonzo, testifying on behalf of Respondent,did not contradict Sayers' testimony on Murray's instruc-tion. However, Alonzo testified that, when he gave theorder to Sayers, Sayers said nothing, "he just went run-ning off" without saying anything. Alonzo admitted thathe and Murray had a "confrontation about it" by whichhe meant Murray "came running out and he said whatyou mean telling one of my men what to do. I respondedthat anything it takes to get this place open in time I'lldo. And that I run it ..... After my comment on that itwas just a lot of yelling and screaming and we just bothwent our own ways to get the place open." Alonzo fur-ther testified that he and Murray came to an agreementbetween themselves that "in situations where it's neces-sary, I always try to come to him first, if I can come tohim." Murray testified that he witnessed Sayers tellingTaylor that "it wasn't his place to tell him to do that,that he should talk to Doug."2Murray further adds,"Then Taylor and I went outside and had it out and thatwas that. It was made quite clear that I was supposed totell my people what to do and he was supposed to tellhis people what to do ...that he was supposed to talkto me before he gave them any orders." Although Steinand Alonzo generously portrayed Alonzo as the supervi-sor of Murray, ergo the technical employees, Murray atall times material herein has made a higher salary thanAlonzo. Moreover, when asked to describe his responsi-bilities on cross-examination, Murray testified:Q. Now, I'd like you to tell me where your posi-tion is in the hierarchy of Xenon? Who do youreport to?A. I report to Howard Stein and Pepo Vinnini.Q. Right. You do not report to Tony Alonzo?A. Taylor Alonzo?Q. Taylor Alonzo.A. No.It is further undisputed that Alonzo had no technicalcompetence, interviewed no technical employees, and,according to this record, never gave any instructions ofany kind to any technical employee before November 4,except in the case of Sayers and the plastic snow.B. Union Activity and Demandfor RecognitionThe organizational attempt among the technical em-ployees at Xenon began on or about October 15. It wasinitiated by Sayers who kept Supervisor Murray apprisedof his actions as he undertook them. Sayers had a meet-ing on October 14 with Richard Cohen, apparently anorganizer for the Union, and on October 19 he met with2 Accordingly, I discredit Taylor's testimony that Sayers "just wentrunning off" when told to remove the plastic snowCohen and McDonald, the Union's business manager, todiscuss organization. Sayers informed Murray of thesemeetings beforehand, to which report Murray repliedthat the prospect was interesting and he would check outthe Union with people whom he knew. A meeting of theemployees was arranged for October 24 with McDonald.On October 22, in the presence of Murray, Sayers invit-ed Tony Smith to attend the meeting. In addition to theemployees, Murray was specifically invited to attend theOctober 24 meeting with McDonald. Brothers testifiedthat during the week preceding the October 24 meetinghe discussed the organizational attempt and the sched-uled meeting with Murray. While the exact nature of thisdiscussion and what Brothers said is not in evidence,Murray also told Brothers that he intended to check outthe Union.Because he had doubts about whether Murray couldparticipate in organizational activities, McDonald ar-ranged to meet Murray separately to discuss the ques-tion. During the morning of October 24 McDonald,Cohen, Sayers, and Murray met at a restaurant. Mc-Donald asked Murray several questions about his author-ity. Upon receipt of the answers McDonald informedMurray that he should not participate in union activitiesbecause he could not be protected from retaliation byRespondent. Murray told McDonald that he understoodand the meeting terminated.Later on October 24, McDonald and Cohen met withSayers, Kramer, Brothers, and Smith and solicited fromthem signatures on authorization cards received in evi-dence. The cards designate the Union as the collective-bargaining representative of the employees. McDonaldalso explained to the employees that Murray was not atthe meeting because he was a supervisor and could notbe protected if he participated in the union activities.By letter dated October 25, McDonald informed Steinthat a majority of the technical employees had designat-ed the Union as their bargaining agent, demanded recog-nition and bargaining for such employees, requested vol-untary recognition as the employees' bargaining agent,and suggested a card check. It was stipulated that thisletter was received in Respondent's office on October 26,1978.C. Events Following Demand for Recognition1. Questioning of employeesStein was not in the office at the time the Union'sletter demanding recognition was received, 11 a.m. Aswas his usual custom he did not come in until about 3p.m. that day. The letter was opened by Office ManagerKiehl who read it and then summoned Murray and Hart-man and asked them what they knew of it. Both Hart-man and Murray denied any knowledge of the letter.Murray took the letter and went down to the dance floorwhere employees Sayers, Brothers, and Kramer wereworking to prepare props for an afternoon show. AsMurray admits, he asked each of the three what theyknew about the letter, and all three replied that whateverhe needed to know was in the letter. Murray furtheradmits saying "the shit has hit the fan." Murray then125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to the disc jockey's booth and asked Smith aboutthe letter and Smith also gave the same response.Murray reported back to Kiehl what the employeeshad replied. Kiehl testified that he wanted to know if theletter was authentic so he called the Union. The personwho answered the telephone referred him to the Union'sattorney who explained to Kiehl what a card check was.Thereafter, Kiehl went himself to ask Sayers, Brothers,and Kramer what they knew about the letter. The em-ployees testified that Kiehl asked them, "Are you cardcarrying members?" Kiehl admitted that he might havecouched his inquiry in those terms.3About I p.m. Kiehl called Stein and read him theUnion's demand letter. Kiehl testified that, after he readthe letter to Stein, Stein asked if Hartman was involvedand he replied negatively. I credit this testimony overStein's denial that Kiehl read only the first paragraph ofthe letter and asked Kiehl about the involvement of noindividual employee.2. Hiring of replacementsAt some point during the afternoon of October 26,sometime between I and 5 p.m., individuals MitchellAcker and Raymond Howell, both of whom testified atthe hearing, received telephone calls from Murray whoasked both Acker and Howell if they would be interest-ed in coming to work for Xenon. Both replied affirma-tively. Murray told them they would later be called byStein. At the time Acker was employed by Studio 54, ashe put it, "primarily as a flyman" but also as an electri-cian and light board operator; Howell was then unem-ployed. (At one point in his testimony Acker volun-teered that Howell had been fired from Studio 54. Al-though this remark was hearsay, it was not objected toand I find it to be the fact.) After the initial calls fromMurray, both Acker and Howell were called later in theafternoon by Stein himself. Acker testified about his callfrom Stein thusly: Stein stated that he was displeasedwith his present light board operator (who was Sayers)and he was looking for another. Stein asked Acker if hewas involved with the Union and Acker replied nega-tively. Stein asked if Acker would ever want to get in-volved with the Union and what his views on the Unionwere. Acker replied that the Union had good points andbad. Stein asked if Acker knew that Xenon was "not aunion house." Acker replied that he did. Then Stein andAcker began to discuss what his duties would be atXenon. Stein indicated that, as well as operating the lightboard, Acker would have to do pre-set work from 8 to10:30 p.m. Acker flatly refused to agree to do any pre-setwork and would agree only to report to work in suffi-cient time to have the lighting system operating. Steintold Acker to come in that evening to discuss the job inmore detail and discuss salary. None of this testimony byI The preceding two paragraphs represent essentially undisputed testi-mony. In addition, Sayers also testified that Murray said that HowardStein was in the office and had gone "berserk." It is further undisputedthat Stein was not in the office at that hour. I conclude that Sayers wasmistaken about Murray's referring to Stein's whereabouts, but not delib-erately lying. Murray admitted the "fan" statement and refused to denyalso telling the employees "the people in the office were really pissed offabout the Union." It appears that Sayers, not illogically, took this to in-clude Stein.Acker about this telephone conversation with Stein wasdenied by Stein.Howell testified that he also received a telephone callfrom Stein that afternoon and Stein asked if he would beinterested in working at Xenon. When Howell gave anaffirmative reply, Stein asked him to come in that eve-ning to discuss the matter also.When Acker arrived at the premises about midnighthe met Stein. According to Acker, Stein first offered be-tween $35 and $40 per shift to operate the light board.Acker said that he would not work for less than $50 anight, that he would not do pre-set work, and he wouldwork only when his schedule at Studio 54 would permit(which would be 3 or 4 nights per week maximum).Stein agreed to these terms.Howell also met Stein that evening in Stein's office.Stein told Howell that he wanted to hire him to run thelight board and operate the flys. Stein offered Howell$50 per shift and Howell agreed. Stein told Howell thathe would start working on either October 30 or 31 andthat Murray would be contacting him later.As discussed infra, Sayers was fired by Stein on Octo-ber 27 about 2:30 p.m. Acker began working as a lightboard operator the evening of October 27 and continueduntil November 6 when he quit. Howell began workingon October 30 or 31 working the light board, apparentlywhen Acker was at his regular job at Studio 54. Howellworked the light board for a few weeks after Acker quitand then, because Vinnini and Stein were displeased withhis performance on the light board, he was transferred tothe job of flyman where he remained until February orMarch 1979 when he was made assistant technical direc-tor.None of the above testimony by Howell and Acker isdenied by Stein or other agents of Respondent whowould presumably have knowledge about their inter-views and initial employment. Specifically, it is to benoted that it is not in dispute that neither Howell norAcker was interviewed by Murray before he was hired;it is further not disputed that all other technical employ-ees hired before the date of the hearing were, in fact, in-terviewed by Murray; it is further undisputed that Steinhas no technical experience and had not previously inter-viewed technical employees.Murray testified that he found out that Sayers hadbeen fired on Friday evening, October 27. He first testi-fied that on that date Stein informed him that Howelland Acker would replace Sayers and Brothers; then hewithdrew that and stated that on October 27 Stein toldhim only that Acker would be replacing Sayers and thathe, Murray, should find out what Acker knew about thelight board. Murray testified that Howell replaced onlyBrothers and was not hired until the evening Brotherswas fired, as discussed infra, November 4. Murray em-phatically stated that he did not even see Howell at thediscotheque until November 4, on which date he wasfirst told by Stein that Howell was to replace Brothersand it was only then that he called Howell at home tocome in to replace the discharged Brothers; however, itis undisputed that Howell began work on October 30 or31.126 XENON3. Discharge of Albert SayersDischargee Brothers testified that at some time duringthe shift which began on October 26, apparently aroundmidnight, "Mr. Murray said that he would have to getrid-that Mr. Stein told him that he would have to getrid of three people. Sayers, Kramer, and myself," al-though Murray did not say why. Murray did not denythis statement, and I find that he made it. Respondentargues that Brothers' testimony on this point cannot becredited because his pretrial affidavit states that no su-pervisor spoke to him about the Union after he was in-terrogated by Kiehl. Brothers and Murray had workedtogether in off-broadway productions for about 2-1/2years before the discharges. Brothers testified that thetwo were friends, a fact that was readily apparent fromMurray's demeanor as he testified about the discharge ofBrothers in which he conspicuously failed to participate,as discussed infra. Brothers credibly testified that it wasbecause of this friendship and fear for Murray's job thathe omitted Murray's statement from his affidavit. Al-though the affidavit carried an express assurance of con-fidentiality, it is to be remembered that Business ManagerMcDonald had warned the employees that Murray couldnot be insulated from retaliation by Respondent. Accord-ingly, I credit Brothers' undenied testimony about thisremark by Murray.During the same shift, Murray entered the controlbooth where Sayers was operating the light board. Ac-cording to Sayers' testimony Murray asked, "Would youlike to know before or after if you're going to be fired?"Sayers replied that he wanted it beforehand and Murraystated that Stein would fire him either that night or laterthat day "as an example to everyone else" because Stein"was trying to find someone to blame this on." Murraydenied telling Sayers that union activity was the reasonfor his impending discharge; in fact, he denied givingany reason at all. Since Sayers had no prior warning ofthe discharge, it is incredible that Murray simply an-nounced the forthcoming discharge and nothing about"why" it was said. I therefore credit Sayers. It is furtherundisputed that a few hours later, during the same shift,Murray told Sayers that the following day Stein wouldcall him in the afternoon at home and fire him. About2:30 p.m., October 27, Stein called Sayers at home andtold him that he was discharged because he did not thinkhe was of a caliber to compete with Studio 54. Sayersreplied, "I understand."Stein testified that Sayers was discharged because hewas not as good as the light board operator at Studio 54.As Stein testified on direct examination:Q. Who fired Al Sayers?A. I did.Q. Could you tell me why he was fired? Whatthe background of it was.A. The background. There was no background.He was simply not good enough to complete withStudio 54 in our opinion. We didn't think he hadthe artistic sensibility nor the disco music knowl-edge or the basic sense and-I can't find the wordbecause it's a difficult word to find, but he didn'thave "It" for a disco lighting operator.Q. Did you yourself have any complaints aboutthe quality of Mr. Sayers' work?A. Yes.Q. Would you tell us about that?A. I thought it was professional but lacked luster.Just not the best.Stein further testified that he was willing to "gamble" onworking Howell and Acker in tandem as the light boardoperator rather than continue with Sayers alone. Exceptfor one performance of which he had been critical, Steincould cite no specific incident of misconduct or failingon the part of Sayers and relied only on his subjectivedissatisfaction and reports by his clientele that Studio 54had better lighting. As noted, it is undisputed that neitherHowell nor Acker was the primary lighting board opera-tor at Studio 54, and that Howell was not even em-ployed by Studio 54 at the time. Murray himself testifiedthat Studio 54 operates its light board with two opera-tors at a time. There is no evidence that either Stein orMurray had ever witnessed light board operations atStudio 54 that they knew to be by either Howell orAcker.Stein and Kiehl testified that Respondent had beenlooking for a replacement operator for quite some timebecause of dissatisfaction with Sayers' artistic talent. Thistestimony was completely unsubstantiated, and, further,the:e is no explanation offered as to why Respondentwas not successful in contacting Acker and Howell untilthe day of the Union's demand other than that their tele-phones were not answered. Moreover, Sayers testifiedcredibly that Murray had stated to him at some timeshortly before his discharge that Respondent was, in fact,looking for another light board operator, but only as arelief light board operator because Sayer had been work-ing 21 days in a row without a day off. I find that ifthere had been prior attempt to secure another lightboard operator it was only for the purpose of securing arelief operator for Sayers.Sayers was hired in June or July as a flyman and wastrained on the light board by Murray when the thenlight board operator, Dale Jordan, was absent for aweek. After Jordan returned Sayers alternated with himas light board operator and gradually took over theduties as Jordan was eased out because Stein had becomedissatisfied with his performance on the light board. AsStein testified, Jordan "knew we were unhappy with himand we started to give him fewer shifts to work and as aresult, I think he took the hint that he wasn't appreciatedand decided to leave." Respondent is a 7-day-a-week op-eration and Sayers, being the only light board operator,worked 21 consecutive days immediately preceding theUnion's demand for recognition. In addition to workingthe regular shift from 10:30 p.m. to 6:30 a.m., he ap-peared each night at 8 p.m. for pre-set. Additionally, heworked several private parties during the daytime aswell as photography sessions.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 10, Sayers asked Stein for a raise from $40to $50 per shift.4Before asking for the raise Kiehl ad-vised Sayers against making such a request because itwas not a good time to do so. Nevertheless, Stein grant-ed the $10-per-show wage increase to Sayers and furthertold him that he was happy with his work and appreciat-ed his working as the only light board operator. In the10 days preceding the Union's demand for recognition,both Stein and Vinnini complimented Sayers' work, Vin-nini telling him at one point that the lights had reallybeen "hot" on a particular night, apparently the consum-mate compliment for a light board operator in the indus-try. As noted, Stein could cite only one evening's lightdisplay for which he criticized Sayers. No warning wasgiven to Sayers by Stein on this occasion.4. The discharge of E. Scott KramerAbout 3 a.m. the morning of October 31, according tothe testimony of Kramer, he was approached by Murrayand:I was running the projector at the time-he hadasked me how that was going and I said there weresome film left on it and then Doug told me he-youknow-he said the effect I had rigged for the Hal-loween work nicely and then had told me-he thentold me that Howard-you know-didn't want meworking there any more and that, you know-I wasfinished and I asked him what that meant and he re-plied that, you know-Howard did not want me atXenon any more. And I said, I think-you know-does that mean I'm fired to which he repliedyes ...Kramer further testified that Murray told him that hewould be replaced by an individual to whom he hadbeen introduced at Xenon the preceding Saturday after-noon. That Murray told Kramer that he was "fired,"that he told Kramer that it was Stein's decision to effec-tuate the discharge, and that he told Kramer that hewould be replaced by another individual is not denied.As noted above, Kramer was one of the employees ques-tioned by Kiehl and Murray on October 26. Additional-ly, relevant in Kramer's case is the undisputed fact that,on October 24, he approached Murray to ask where theunion meeting was going to be that date. Murray toldKramer at which restaurant it would be and added thathe had been advised by the Union not to attend anymore meetings because it might cost him his job.At the hearing Stein testified that in order to cut ex-penses he told Murray to lay off someone who was ex-pendable. Murray corroborates this testimony and statesthat he selected Kramer because Kramer had been initial-ly hired only as a "consultant" for rigging and as a sub-stitutesflyman. Murray acknowledged that Kramer wasreplaced as a substitute flyman, although he was not re-placed as a rigger.4 In addition thereto, Sayers was paid $7.50 per hour for the partiesand photography sessions.s As substitute flyman, Kramer worked 2 or 3 days a week, apparentlyin relief of Brothers.No other employees were laid off at this time.6Twoflymen were hired by Respondent in the 2 weeks follow-ing the discharge of Kramer, one Joel Krasnove duringthe week of November 8 and one Hamford Monteithduring the week of November 15. Additionally, oneRobert Medrala was hired as a pre-set man during theweek ending November 15 and one Allen Grippaldi washired as an additional light board operator during theweek ending November 29. During the several weeksfollowing the discharge of Kramer, pay raises weregranted to Murray and Alonzo. Respondent offered nodocumentary substantiation for the claimed necessity forthe layoff.5. The discharge of Curtis BrothersAs noted above, Murray told Brothers on the eveningfollowing the receipt of the demand letter that he, Sayer,and Kramer were to be discharged. Thereafter, duringthe shift beginning November 2, Murray told Brothersspecifically that he would be fired the following dayafter he worked a daytime fashion show. As Murrayadmits, "I said to Curtis, Curtis, you are going to befired, probably the next day." Murray testified that hemade the remark to Brothers, as well as Sayers, to pre-pare them for what was going to happen eventually.Brothers worked the fashion show without event andafter it was over asked Murray to be excused from theshift beginning at 10:30 p.m. Murray granted the requestand Brothers did not reappear for work until the eveningof November 4.On November 4, Brothers appeared about 8 p.m. to dopre-set with Murray. He testified that about 10 p.m. afterthe pre-set work was finished Murray asked him to go toa nearby delicatessen to get him some milk and cookies.7Murray did not ask Brothers to sweep up crepe paperwhich was left on the stage from the pre-set. Brotherswent to the delicatessen and returned about 10:10 p.m. atwhich time he went down to the crew which was be-neath the dance floor to "relax." While he was thereTaylor Alonzo appeared and instructed him to get abroom and clean off the stage where there was still crepepaper residue left over from the pre-set. Brothers repliedthat he had been told by Murray not to clean the stagearea and he asked Alonzo to check with Murray orStein. Alonzo persisted in his demand and orderedBrothers to clean the stage immediately. Brothers statedthat he wanted to talk to Murray and turned his back onAlonzo and walked toward a stairway which led up tothe stage. As Brothers walked away Alonzo stated that ifhe continued walking he would be fired. Brothers con-tinued walking and Alonzo stated, "That's it. You'refired." It is undisputed that at the top of the stairwaytoward which Brothers was walking there was a broomwhich could have been used to sweep the stage hadI There was testimony that several bartenders or busboys were firedabout this time by Taylor Alonzo for various reasons; however, I findthis testimony irrelevant.I Murray testified that he did not remember sending Brothers out formilk and cookies. I credit Brothers. In view of the dramatic nature of thedischarge, of which Murray was assuredly aware, it is incredible thatMurray could not remember whether shortly before the fact he had sentBrothers on such an errand.128 XENONBrothers been inclined to do so. Brothers asked Alonzohow he could know he was not walking toward thestairway to get the broom at the top of the stairs.8Alonzo did not reply but only repeated that Brotherswas fired.Brothers acknowledged that, at one point during theconfrontation, Alonzo stated that he was Murray's super-visor.The foregoing account of Brothers' discharge is a fairsynthesis of the credible parts of the testimony ofAlonzo, Brothers, and bartender Patrick McBride whoclaims to have been in the stage area coincidently.Brothers testified that he first looked for Murray butcould not find him. He then saw Stein and asked to talkto him. When asked if Brothers had asked to speak tohim, Stein responded, "Not to my knowledge." I creditBrothers. Brothers went to his work station, the fly rail,where he was followed by McBride. Brothers was imme-diately approached by security personnel and ordered toleave, which he did without seeing Murray.Alonzo testified that he chose Brothers to sweep thestage because the busboys had failed to finish their otherassigned duties in time to sweep the stage before the10:30 opening and Brothers was the only member of thetechnical crew whom he had seen doing pre-set that eve-ning. More specifically, Alonzo testified that just a fewminutes before 10:30 he saw the stage had not beenswept and he went to the room where the busboys werechanging from their street clothes into the jumpsuits theywore during the evening. According to Alonzo he yelledat the busboys to hurry and sweep the stage, but he ac-knowledged that he did not discipline them in any wayfor their failure to have the stage swept by that point. Hewent from the busboys' changing room to the crewroom where he found Brothers. After Brothers' refusal,Alonzo and the busboys swept the stage.Murray testified that he believed he must have gonefor coffee when the Alonzo-Brothers incident occurred.To the extent that by this answer Murray attempted toconvey the impression that he could not rememberwhere he was when Alonzo confronted Brothers, I findthis answer false. Again, this was a dramatic, unprec-edented discharge of his longstanding friend by someonewhom Murray insisted had no authority over himself orhis crew. Moreover, Murray had previously warnedBrothers that his discharge was impending and it wasonly because of his absence that the confrontation couldhave been fulminated.Murray testified that "to this date I still do not knowthe exact reason why he was let go," although Alonzotestified that he told Murray within a few hours after-wards the reason for the discharge of Brothers. Brothersis the only technical employee that he discharged, al-though he discharged numerous waiters, busboys, andbartenders before and after the events of this case.When asked on direct examination about Brothers' dis-charge. Stein testified:' However, it is quite clear from all the testimony that Alonzo had noreason to believe that Brothers had any intention of sweeping the stagepursuant to the directive without finding and conferring with Murrayfirst.Q. Do you know who Curtis Brothers was?A. Yes.Q. Who was he?A. Curtis Brothers was a flyman.Q. What caused his release from your employ?A. Personality. His attitude.Q. Tell me about that?A. In my opinion, he was belligerent, insubordi-nate, bellicose and gruff with fellow workers anddifficult to work with.Q. Can you give me specific instances?A. I had several complaints from by manager-Q. Who is?A. Who is Taylor Alonzo. That he wouldn'tmaintain his own area of operation. That being thecrepe paper and the snow and the balloons. That hewould occassionally pre-set. He had told me and Idon't know if it was an exaggeration, that once ortwice he had come to blows over-this is basic in asmall area with the bartenders, the waiters and thebus boys, that he could get no response from himwhen he asked him questions or asked any coopera-tion from him. This is Taylor. And I had similarcomplaints of a lack of cooperation from my pro-duction assistant, Miss Corrine Hartman.Alonzo testified to no such prior confrontations withBrothers (over crepe paper or anything else), althoughhe testified that he had discharged several busboys forinsubordination short of that which "he had come toblows over." Hartman testified that "at least once"Brothers refused to move something heavy for her, butshe only testified that she reported this only to Murray,not Stein. In short, the above-quoted testimony by Steinis obviously false. Murray testified that Brothers arguedwith him for about 15 minutes about how to do some-thing, but there is no evidence that that incident hadanything to do with the discharge. Kiehl testified thatonce he asked Brothers to carry a box of crepe paperfrom the office area to the crew room and Brothers re-fused. Brothers credibly denied this but, again, there isno evidence that this could have played a part in the dis-charge of Brothers by Alonzo. Murray agreed thatBrothers' work was satisfactory and that he was a "valu-able" employee.IV. ANALYSIS AND CONCLUSIONSA. InterrogationsIt is undisputed that Murray questioned Smith as wellas dischargees Sayers, Brothers, and Kramer about whatthey knew about the demand for recognition. It is fur-ther undisputed that Kiehl asked each of the dischargeesand Smith if they were "card carrying members." And itis further undisputed that Stein questioned employee-ap-plicant Acker about his sympathies for the Union beforehiring him. Each9of these inquiries are interrogationsI The interrogation of Acker by Stein was not specifically alleged.However, it was an integral part of the General's Counsel's case on thedischarge of Sayers and Respondent had ample notice if it wished toContinued129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom which employees are insulated by Section 8(a)(1) ofthe Act as they tend to interfere with, restrain, andcoerce employees in the exercise of the rights establishedby Section 7 of the Act. Accordingly, I find and con-clude that by each of these interrogations Respondentviolated Section 8(a)(1) of the Act.B. The Discharges1. Albert SayersI would not attempt to substitute my judgment forStein's about what is art and how Sayer's artistic capa-bilities compared to that of those who were operatingthe lights at Studio 54. However, the following factorslead me to conclude that Sayers was not discharged forlack of artistic talent (or because he was "just not thebest" as Stein also stated) but because he spearheaded theunion organizational attemptThrough Murray, Respondent knew that the organiza-tional attempt which was announced on October 26 waschiefly instrumented by the efforts of Sayers. Thecommon vulgarism "the shit has hit the fan" employedby Murray to announce Respondent's reaction to thedemand letter clearly demonstrates Respondent's animustowards the organizational effort.The employment of Howell and Acker to replaceSayers was a complete sham, as well as unsuccessful.Howell and Acker were first contacted for employmentthe very afternoon Respondent received the demandletter. According to Stein they were to jointly replaceSayers in a "gamble" to establish competition withStudio 54. The problems with such a theory are multitu-dinous and multifarious. Studio 54 uses two light boardoperators at a time. There is no evidence that Stein everknowingly saw Howell or Acker operating the lights atStudio 54, either jointly or by themselves. Acker was noteven employed by Studio 54 principally as a light boardoperator but principally as a flyman. Howell had beenfired by Studio 54 from whatever capacity he served.Acker and Howell are the first technical employees hiredwithout consultation by Murray. Murray could not evenremember at the time of the hearing that Acker andHowell were supposedly hired to jointly replace Sayers;he thought Howell had been hired to replace Brothers.Acker and Howell were completely unknown entitiesbut allowed to demand the same pay that Sayers hadbeen receiving. Acker was further allowed to flatlyrefuse to do pre-set, an activity which accounted for 2-1/2 hours per night, but still received the same salary asSayers' which had recently been augmented by $10 pershift. Acker was hired only after Stein's interrogationand elicitation of an acknowledgment that he knew thatXenon was "not a union house." As it turned out, Ackerstayed with Respondent for only 2 weeks (during whichtime he worked only when his Studio 54 schedule wouldpermit), and Howell proved to be totally unsatisfactoryas a light board operator. Unlike Sayers, however,Howell was given a chance to operate the flys ratherthan be discharged. Thus, it is clear that Stein was will-deny the fact. Accordingly, I grant the General Counsel's request for aspecific finding and conclusion in this regard. Jupiter 8. Inc., 242 NLRB1093 (1979).ing to "gamble" on Howell and Acker in tandem (nomatter how unqualified in the case of Howell, and nomatter how demanding in the case of Acker) just inorder to "go on with the show" without union sympa-thizer Sayers.Sayers was fired immediately following the recogni-tional demand. He was fired without warning and short-ly after being complimented, given a $10-per-shift raise(after being advised by Kiehl that it had been a bad timeto ask for a raise), and worked 10 to 12 hours a day for21 consecutive days with only one performance beingcriticized by Stein. In short, a satisfactory, or more thansatisfactory, employee was rejected in favor of two un-known entities who proved quickly to be either inept orunwilling to work for Respondent.Stein himself testified that he had become dissatisfiedwith the "art" of Sayers' predecessor, Dale Jordan;Jordan was given a "hint" that his services were nolonger desired by a gradual reduction of shifts. Sayers,on the other hand, was crudely fired as soon as putativereplacements could be secured.Respondent offered no explanation why, if lack of ar-tistic talent was the real reason for discharging Sayers,Sayers was not given the opportunity to return to oper-ating the flys, as was Howell, or given a "hint" that hewas in disfavor, like Jordan. Plainly, Respondent's treat-ment of Sayers was discrimination and, following imme-diately as it did after the demand for recognition, theconclusion is compelled that the discrimination wascaused by the union activity of the employees, and theactivity of Sayers himself in particular.Therefore, without more, I would find that Respond-ent violated Section 8(a)(3) and (1) of the Act in the dis-charge of Sayers. However, there is more: Murray toldSayers in advance that he was going to be fired "as anexample to everyone else" because Stein was "trying tofind someone to blame this on." What "this" meant wasnot expressly stated, but, following immediately thedemand for recognition, the interrogations, the "shit hashit the fan" statement by Murray, and the sham securingof replacements for Sayers, the conclusion is compelledthat Murray referred to the organizational effort.Accordingly, I find and conclude that Respondent dis-charged Albert Sayers on October 27 because of his ac-tivities on behalf of the Union, which action violatedSection 8(a)(3) and (1) of the Act.2. E. Scott KramerThe only union activity of E. Scott Kramer was his at-tendance at a union meeting and the signing of an au-thorization card. His asking Murray for the location ofthe meeting compels an inference of knowledge that atleast he intended to attend the meeting. Kramer wasnamed by Murray as one who Stein had said must be dis-charged immediately after the demand for recognitionwas made, according to the undenied testimony ofBrothers.Respondent argued that Kramer was selected for "layoff" as an economic measure, and Respondent furtherargues that Kramer was hired only temporarily. The firstproblem with the arguments is that Kramer was un-130 XENONequivocally told by Murray that he was fired, not laidoff, and there is a substantial difference. Further, it is un-disputed that if Kramer's employment was only to betemporary no one told Kramer about it. Finally, it isplainly incredible that only I employee out of 60 wouldbe laid off for economic purposes. The sham nature ofRespondent's "economic" defense for laying off Krameris further demonstrated by the fact that Respondent of-fered no documentary evidence to support its claim ofeconomic reversal which would require the Kramerlayoff, and I draw an adverse inference from its failureto do so.' Finally, within a month after the layoff an-other substitute flyman and other technical unit employ-ees were hired.Accordingly, I find that Respondent's defense of eco-nomic motivation for the termination of Kramer is spuri-ous, and it does not defeat the prima facie case made outby the General Counsel in regard to the discharge ofKramer. Accordingly, I find and conclude that Kramerwas discharged by Respondent in violation of Section8(aX3) and (1) of the Act.3. Curtis BrothersIt is clear that the discharge of Brothers was the prod-uct of a maneuver, or "set-up" as the General Counselargues, and it was a maneuver employed by Respondentto eliminate a known union sympathizer. Immediatelyafter the demand for recognition, Brothers was specifi-cally told by Murray that Stein had decided that he, aswell as Sayers and Kramer, would have to be dis-charged. On the same shift Murray told Brothers the dis-charge would come the next day after the fashion show.The discharge did not come until the next time Brothersworked the 10:30 p.m. shift. Brothers was sent out formilk and cookies which apparently failed to satiateMurray because, even though the Saturday night show("the biggest night of the week" according to Alonzo)was about to begin, Murray found it necessary to stepout for coffee also. Thus was removed the person whohad categorically told Brothers not to perform sweepingand the person who told Alonzo, in the presence of thetechnical employees, in shouted words, not to giveorders to the technical crew without clearing it with himfirst. Then entered Alonzo with his unprecedented order.When an employee is told not to do something by hisundisputed supervisor, and then told to do exactly thatby someone who has no direct supervisory responsibilityover him, it is not unpredictable that the employee willdemur. The predictability was strong enough in this caseto amount to a virtual certainty.Respondent introduced the testimony of Stein, Hart-man, Keihl, and Murray to show that Brothers had a his-tory of obstreperousness and insubordination and thiswas part of the reason for discharge. The spurious natureof this attempt is obvious. Stein's testimony relied chieflyon reports by Alonzo, but Alonzo testified to no priorencounters with Brothers. Presumably, had Alonzo hadprior difficulties with Brothers, he would have men-tioned it. Even if it is assumed that Kiehl, Hartman, andMurray reported their alleged difficulties with Brothers'0 Hurst Performance. Inc., 242 NLRB 121 (1979).to Stein, there is no evidence that they were reported toAlonzo who, after all, fired Brothers. Moreover, if theprevious derelictions on the part of Brothers had war-ranted some sort of discipline, discipline would havebeen imposed before November 4; there was none. Thetestimony that Brothers was guilty of prior disciplinaryinfractions and that this was part of the reason for dis-charge, as Stein testified, as well as being incredible,completely destroys the theory of spontaneity in the No-vember 4 discharge of Brothers, and it represents a grop-ing for a reason to justify the unjustifiable.The discharge of Brothers was also discriminatory vis-a-vis the treatment of other employees. In August, whenSayers refused to comply with Alonzo's orders to moveboxes of plastic snow from the stage, Sayers toldAlonzo, "Look, Taylor, you're not my boss, talk toDoug Murray." Sayers was not disciplined; he was sup-ported by Murray. It was Alonzo who was told that hewas out of line by Murray.In summary, Brothers, prior to the union movement,was a satisfactory employee, who, upon the demand forrecognition, was informed that he was to be fired; thenhe was fired after being maneuvered into a position ofhaving to choose between outstanding instructions of his(withdrawn or removed) supervisor and the unprec-edented instructions by someone who was not his super-visor or the supervisor of his supervisor. In these circum-stances, the contention that Brothers was discharged forrefusing Alonzo's order is plainly spurious. I find andconclude that the real reason was the known union alle-giance of Brothers and the desire to keep Xenon, as Steinreferred to it when talking to Acker, "not a unionhouse."Accordingly, I find and conclude that Respondent vio-lated Section 8(a)(3) and (1) of the Act when it dis-charged Brothers on November 4, 1978.C. Appropriateness of a Bargaining OrderIt was stipulated that the technical unit was a unit ap-propriate for bargaining under Section 9(b) of the Act. Itwas further stipulated that, at the time of the events ofthis case, the only employees in said unit were, on Octo-ber 24, employees Sayers, Kramer, Brothers, and Jones.It is further not in dispute that all four of these employ-ees, on October 24, executed cards authorizing the Unionto represent them as their agent for purposes of collec-tive bargaining.Upon the premise of the Union's having established amajority of support in the unit appropriate for collectivebargaining, and the Union having demanded and the em-ployer having refused recognition as the collective-bar-gaining agent of said employees, the General Counselurges that a violation of Section 8(a)5) and (1) of theAct has been made out and that a bargaining ordershould issue.The Supreme Court stated in N.L.R.B. v. Gissel Pack-ing Co., Inc., 395 U.S. 575, 614-615 (1969):If the Board finds the possibility of erasing the ef-fects of past practices and of ensuring a fair election(or a fair rerun) by the use of traditional remedies,131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough present, is slight and that employee senti-ment once expressed through cards would, on bal-ance, be better protected by a bargaining order,then such an order should issue ....After the four members of the bargaining unit were in-terrogated, three of them were discharged in violation ofSection 8(a)(3) of the Act. After the discharges at leastone replacement, Acker, was pointedly told that Xenonwas "not a union house," thus implicitly warning Ackerto refrain from union activities after he was hired.By these interrogations, discharges, and warnings toone replacement, it has been made known to all presentand future employees of Xenon that Respondent intendsto remain "not a union house" even if it means that Re-spondent will be required to unlawfully discharge sub-stantially all employees in any appropriate unit. Specifi-cally, I find that the employees' sentiments once ex-pressed through cards, on balance, would be better pro-tected by a bargaining order than invocation of tradition-al remedies in the hope that a fair election may at someday in the future be possible. Therefore, a bargainingorder would be required even without demand and refus-al as of October 26. Beasley Energy, Inc., d/b/a PeakerRun Coal Company, Ohio Division #1, 228 NLRB 93(1977). I find, as well, that by its conduct Respondenthas violated Section 8(a)(5) of the Act and it is appropri-ate and necessary to issue a bargaining order in order toprotect the employees' rights to organize and bargaincollectively.Upon the foregoing findings of fact and conclusionsbased thereupon, and upon the record as a whole, I makethe following:CONCLUSIONS OF LAWI. Respondent, Discotron Equipment Inc., d/b/aXenon, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating employees about their union activi-ties, sympathies, and desires, Respondent has violatedSection 8(a)(1) of the Act.4. By discharging employees Albert Sayers, E. ScottKramer, and Curtis Brothers, Respondent has violatedSection 8(a)(3) and (1) of the Act.5. The following unit constitutes a unit appropriate forcollective bargaining.All full-time and regular part-time production em-ployees, including pre-set technicians, lighting oper-ators, riggers-flymen operators, and sound techni-cian-disc jockeys employed by Respondent; exclud-ing all other employees such as bartenders, ticket-takers, waiters, busboys, doormen, coat room clerks,ladies room attendants, office clerical employees,guards and all supervisors as defined in Section2(11) of the Act.6. By failing to recognize the Union as the exclusivecollective-bargaining representative of its employees inthe unit described above on and after October 26, 1978,as found herein, Respondent violated Section 8(a)(5) and(1) of the Act.7. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) of the Act, I shall recommend that Respondentbe ordered to cease and desist from engaging in theseunfair labor practices. I shall also recommend to theBoard that Respondent be required to take certain af-firmative action in order to effectuate the policies of theAct. As well as an order to bargain with the Union, suchaffirmative action will include an offer of reinstatementto Albert W. Sayers, E. Scott Kramer, and Curtis Broth-ers, and the payment of backpay for them as well. Back-pay is to be computed on a quarterly basis in the mannerprescribed by the Board in F. W Woolworth Company, 90NLRB 289 (1950), with interest thereon as established bythe Board in Florida Steel Corporation, 231 NLRB 651(1977); see, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 1The Respondent, Discotron Equipment Inc., d/b/aXenon, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their unionmembership, activities, or desires.(b) Discouraging membership in the Union or anyother labor organization by discharging or otherwise dis-criminating against employees in any manner with re-spect to their hire or tenure of employment of any termor condition of employment.(c) Refusing to recognize and bargain with TheatricalProtective Union Local No. One, IATSE, AFL-CIO,CLC, as the exclusive collective-bargaining representa-tive of its employees in this appropriate unit:All full-time and regular part-time production em-ployees, including pre-set technicians, lighting oper-ators, riggers-flymen operators, and sound techni-cian-disc jockeys employed by Respondent; exclud-ing all other employees such as bartenders, ticket-takers, waiters, busboys, doormen, coat room clerks,ladies' room attendants, office clerical employees,guards and all supervisors as defined in Section2(11) of the Act." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.132 XENON(d) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them by the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain with theabove-named labor organization as the exclusive repre-sentative of the employees in the above-described unitconcerning their rates of pay, wages, hours, and otherterms and conditions of employment, and, if an under-standing is reached, embody it in a signed agreement ifasked to do so.(b) Offer to Albert W. Sayers, E. Scott Kramer, andCurtis Brothers immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, to substan-tially equivalent jobs, without prejudice to their seniorityor other rights and privileges previously enjoyed, andmake them whole, with interest, for any loss of earningsand/or benefits suffered by reason of their unlawful ter-minations.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its New York City place of business copiesof the attached notice marked "Appendix."t2 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 2, after being duly signed by Respondent orits representative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.i2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives employees thefollowing rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivity except to the extent that the employees'bargaining representative and employer have acollective-bargaining agreement which imposes alawful requirement that employees become unionmembers.WE WI.l NOT interrogate employees about theirunion membership, activities, or desires.WE WILL NOT refuse to recognize TheatricalProtective Union Local No. One, IATSE, AFL-CIO, CLC, as the exclusive collective-bargainingrepresentative of our employees in this appropriateunit:All full-time and regular part-time productionemployees, including pre-set technicians, lightingoperators, riggers-flyman operators, and soundtechnician-disc jockeys employed by us excludingall other employees such as bartenders, ticket-takers, waiters, busboys, doormen, coat roomclerks, ladies' room attendants, office clerical em-ployees, guards and all supervisors as defined inSection 2(11) of the Act.WE WI L NOT discharge or otherwise discrimi-nate against employees because of their union activ-ities.WI Wl.li NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights under the Act.WE WILL , upon request, recognize and bargainwith the above-named labor organization as the ex-clusive representative of the employees in theabove-described unit concerning rates of pay,wages, hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody it in a signed document if asked to do so.WE WILL offer Albert W. Sayers, E. ScottKramer, and Curtis Brothers immediate and full re-instatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed.WE WILL make Albert W. Sayers, E. ScottKramer, and Curtis Brothers whole, with interest,for any loss of pay they may have suffered as aresult of our discrimination against them.DISCOTRON EQUIPMENT INC., D/B/AXEINON133